DETAILED ACTION
	1. 	This action is in response to the election filed on 9/7/22.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
3.	Applicant’s election without traverse of Species I (figure 1) directed to claims 1-3 in the reply filed on 9/7/22 is acknowledged.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20200326737) in views of Kovac et al. (US 9921594).
Regarding claim 1: Inoue disclsoes a reference voltage circuit (i.e. figure 8) including an output terminal (i.e. for Vout), the reference voltage circuit (i.e. figure 8) comprising: 
a reference voltage generation circuit (i.e. circuit of 1d) which is configured to generate a reference voltage (i.e. Vout), and includes an output line (i.e. line for Vout) for supplying the generated reference voltage (i.e. Vout) to the output terminal (i.e. for Vout); and 
an output control circuit (i.e. control circuit of figure 8) which includes an output transistor (i.e. M4) and a stabilization transistor (i.e. M0), and is configured to control the supply of the reference voltage (i.e. Vout) to the output terminal (i.e. for Vout), the output transistor (i.e. M4) containing a gate (i.e. gate of M4) to which a control voltage (i.e. voltage provide to gate of M4) is to be provided, a drain (i.e. drain of M4), and a source (i.e. source of M4), the stabilization transistor (i.e. M0) containing a gate (i.e. gate of M0 to be connected to the source of the output transistor (i.e. M4 configured as an NMOS transistor, therefore the gate of M0 is connected to the source of M4, ¶ 89), a drain (i.e. drain of M0), and a source (i.e. source of M0) to be connected to the drain (i.e. drain of M4, M4 configured as NMOS transistor, ¶ 89) of the output transistor (i.e. M4),
 but does not specifically disclose being configured to have a gate-source voltage that is equal to or more than a drain-source voltage in a saturation region of the output transistor.
 	Kovac et al. disclose a low dropout regulator to provide voltage level being configured to have a gate-source voltage that is equal to or more than a drain-source voltage in a saturation region of the output transistor (i.e. Col. 7, lines 22-50, see gate source voltage and drain source voltage in saturation region of the thin and thick transistor. In addition, the transistors can be configured as NMOS, PMOS, CMOS, and enhancement mode or depletion mode transistor devices. See col. 13, lines 14-20).
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Inoue’s invention with transistor as disclose by Kovac et al. to have component voltage, current, and power handling capabilities may be adapted as needed, for example, by adjusting device sizes, serially “stacking” components (particularly FETs) to withstand greater voltages, and/or using multiple components in parallel to handle greater currents. Additional circuit components may be added to enhance the capabilities of the disclosed circuits and/or to provide additional functional without significantly altering the functionality of the disclosed circuits.
Regarding claim 2: Inoue disclsoes (i.e. figure 8) wherein the output transistor (i.e. M4) is a first depletion NMOS transistor (i.e. ¶ 89) containing a gate to which the control voltage is to be provided, a drain, and a source (i.e. source of M4) to be connected to the output line (i.e. line for Vout), and wherein the stabilization transistor (i.e. M0) is a second depletion NMOS transistor containing a gate (i.e. gate of M0) to be connected to the source (i.e. source of M4) of the first depletion NMOS transistor (i.e. M4), a drain to be connected to a first power supply terminal (i.e. Vin) for supplying a first power supply voltage, and a source (i.e. source of M0) to be connected to the drain of the first depletion NMOS transistor (i.e. drain of M4).

6.	Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Inoue (US 20200326737) in views of Kovac et al. (US 9921594) and further in views of Howe (US 20080309308). 
Regarding claim 3: Inoue disclose the limitation of the claim(s) as discussed above, but does not specifically disclose the reference voltage generation circuit includes: a first resistor, a second resistor, and a third resistor each containing a first end and a second end; a first diode containing an anode to be connected to the second end of the first resistor, and a cathode to be connected to a second power supply terminal for supplying a second power supply voltage; and 
a second diode containing an anode to be connected to the second end of the third resistor, and a cathode to be connected to the second power supply terminal, and 
wherein the output control circuit further includes an operational amplifier containing an inverting input port to be connected to the first end of the first resistor and the second end of the second resistor, a non-inverting input port to be connected to the anode of the second diode and the second end of the third resistor, and an output port to be connected to the gate of the first depletion NMOS transistor and supply the control voltage.
 Howe disclose a regulator comprising the reference voltage generation circuit includes: 
a first resistor, a second resistor, and a third resistor (i.e. 106, 108, 110) each containing a first end and a second end; 
a first diode (i.e. 118) containing an anode to be connected to the second end of the first resistor (i.e. 110), and a cathode to be connected to a second power supply terminal for supplying a second power supply voltage (i.e. from ground); and 
a second diode (i.e. 116) containing an anode to be connected to the second end of the third resistor (i.e. 106), and a cathode to be connected to the second power supply terminal, and 
wherein the output control circuit further includes an operational amplifier containing an inverting input port (i.e. – terminal of 102) to be connected to the first end of the first resistor (i.e. 110) and the second end of the second resistor (i.e. 108), 
a non-inverting input port (i.e. + terminal of 102) to be connected to the anode of the second diode (i.e. 116) and the second end of the third resistor (i.e. 106), and an output port to be connected to the gate of the first depletion NMOS transistor (i.e. 104) and supply the control voltage.
Therefore, it would have been obvious to one with ordinary skill in the art at the time the invention was made to modify the circuit of Inoue’s invention with regulator as disclose by Howe to have a bandgap based voltage regulators may be constructed in a variety of manners in order to provide different functions.

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN TRAN whose telephone number is (571)270-1269. The examiner can normally be reached Flex: M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




                                                                                                                                                                                                   /Nguyen Tran/Primary Examiner, Art Unit 2838